          Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 1 of 7 Page ID #:1
                                             .~ ;, ,PAID                  1~~
      1 'Dr. Stewart Lucas Murre
         1217 Wilshire Blvd.# 365              ~~1~. f 32020
~7    2 Santa Monica,CA 90403                                                        !z
                                              c~e~,us~~t~ ca        ~~ ~'~
         Tel.: 310 994-17I 1                     COURT 4612
      3 Emai:2 lucasmurre .io
                                                                    G ~i~ ~~ ~~f~~~'
      4
           Plaintiff& Plaintiff in Pro Se
      5                                                            '~

      6
                                   ITNITED STATES DISTRICT COURT
      7
                                 CENTRAL DISTRICT OF CALIFORNIA
      8
      9     DR.STEWART LUCAS                   Y,an CA5            ..    -~ b 2 ~.7^ ~4        ~   x
            illdiVidUal                                Honorable Judge:
     10                     Plciiritlff,               Honorable Magistrate Judge:
     11
            vs.                                        COMPLAINT FOR:
     12
          WWW.CHEATERREPORT.COM;and
     13 ~ DOES 1 ~ through 10,inclusive. (1)Defamation
     14                     Defendants.              (2)Violations of California's Statutory
     15                                                 and Common Law Right ofPublicity
     16
                                                       DE1~~IAND FOR JURY TRIAL
     17
     18
                  Plaintiff Dr. Stewart Lucas Murrey("Dr, Murrey" or "Plaintiff') hereby alleges
     19
           the following:
     20
                                                 PARTIES
     21
              1. PlaintiffDr. Murrey,an individual, is a resident ofthe State of California.
     22
              2. Defendant V~WW.CHEATERREPORT.COM is a website whose principle
     23
           place of business is the United States. Its Name Servers point to
     24
           ALI.NS.CLOUDFLARE.C~M and DREW.NS.CLOUDFLARE.COIVi i.e.
     25
          Cloudflare, Inc., in San Francisco, California. Allegedly,the only service that
     26
          Cloudflare, Inc., provides defendant is a Content Delivery Network(CDN)that
     27
          "accidentally" masks the actual Internet Protocol Address(IP Address)ofthe
     28
          company responsible for hosting WWVV.CHEATERREPORT.COM.The real IP
                                                i
                                                 COMPLAINT
     Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 2 of 7 Page ID #:2



 1
      Address ofthe hosting company for V~WW.Ci-~ATERREPORT.COM is
 2
      52.90.63.226 i.e. Amazon Technologies,Inc. in Seattle, Washington. Defendant
 3
      V~TWW.CHEATERREPORT.COM is further associated with the name "Elizabeth
 4
      Jordan",this individual's alleged New York telephone area code(646)and telephone
 5
      number 755-7212 and Virtual Private Network(VPN)IP Address 45.56..154.66 i.e.
 6
      Washington D.C.
 7
                                         JU~tISDICTION
 8
         3. Venue is appropriate in thisjudicial district pursuant to 28 U.S.C. §
 9
      1391, and this Court has personaljurisdiction over Plaintiff and Defendant by reason
10
      ofthe fact that,(a)Plaintiff, during the time in question, was a resident ofand his
11
      damages subs#antially occurred within the County ofLos Angeles;(b)many ofthe
12
      events giving rise to this action arose in California, including ~vithin the County of
13
      Los Angeles; and(c), despite the deliberate anonymity ofDefendant, not only does
14
      V~WW.CHEATERREPORT.COM exist on the Internet i.e. across all fifty(50)
15
      states, research suggests that Defendant is inextricably tied to Silicon Talley in
16
      California as well as the Westside region ofthe Los Angeles metropolitan area
17
      known as Silicon Beach.
18
         4. Venue is appropriate in this judicial district pursuant to 47 U.S.C. § 151
19
      wherein the Internet as an enhanced communication service falls within the scope of
20
      the Communications Act of 1934 that includes the entire United States, including, but
21
      not limited to, the County ofLos Angeles, wherein the Plaintiffresided and was also
22
      harmed.
23
                                             FACTS
24
         5. Defendant V~WW.CHEATERREPORT.CaM is essentially arevenge-porn
25
      website.
26      6. Defendant VVWW.CHEATERREPORT.COM has harmed and continues to
27 harm the lives ofcountless United States citizens.
28   7. From approximately November 2016 until at least 2018 Defendant
                                                2
                                            COMPLAINT
     Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 3 of 7 Page ID #:3



 1
      ~~TWW.CHEATERREPORT.COM published defamatory i.e. knowingly false
 2
      statements about Plaintiffthat severely harmed his scholarly, real estate, financial
 3
      and legal pursuits. This included the false claim that Plaintiff has Sexually
 4
      Transmitted Diseases(STDs), which is provably not true. This fi~rther includes the
 5
      false claim that Plaintiff"squats" at residences he was selling as a real estate agent,
 6
      which is provably not true. This includes the false claim that Plaintiffis a
 7
     "Sociopath" and "Narcissist" which is provably not true. And this includes countless
 8
      other attempts to discredit and tarnish plaintiff as a"con-artist","fraud" and or
 9
      somehow acting illegal in regard to tie entire scope of his life and career which
10
      relates directly to his multifaceted scholarly, real estate, financial and legal pursuits.
11
      These concerted assaults on Plaintiffand his reputation since 2016 were devastating,
12
      the effects of which continue still today in 2020.
13
         8. Defendant WWW.CHEATERREPORT.COM profited from the damage it
14
      caused Plaintii~
15
         9. Defendant WWW.CHEATERREPORT.C4M conspires with third-parties,
16
      including, but not limited to, social-media platforms, who similarly profit from the
17
      above-mentioned damage.
18
         lO.The egregious Scam for which Defendant V~WW.CHEATERREPORT.COM
19
      and any and all third-parties with whom Defendant conspires is responsible continues
20
      and thrives in the present,. insecure state ofthe Internet.
21
         1 l.Defendant ~1~WW.CHEATERREPORT.COM refuses to stop the Scam.
22
         12.Defendant V~WW.CHEATERREPORT.~OM is deliberately anonymous to
23
      elude justice for the severe harm it has caused to countless people, Plaintiffincluded.
24
         13.The statute relevant for this case has been tolled by a previous state court
25
     ~ filing: LASC No. 19SMCV00935.
26                                 FIRST CAUSE OF ACTION
27                                          Defamation
28       14.Plaintiffrepeats and re-alleges alt allegations contained in paragraphs 1
                                                 3
                                             COMPLAINT
     Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 4 of 7 Page ID #:4




       through 13, inclusive, as though fully set forth herein.
 2
           15.From approximately November 2016 until at least 2018 Defendant
 3
       WWW.CHEATERREPORT.COM published defamatory i.e. knowingly false
 4
       statements about Plaintiffthat severely harmed his scholarly, real estate, financial
 5
       and legal pursuits. This included the false claim that Plaintiff has Sexually
 6
       Transmitted Diseases(STDs), which is provably not true. This included the false
 7
       claim that Plaintiff"squats" at residences he was selling as a real estate agent, which
 8
       is provably not true. And this included the false claim that Plaintiff is a "sociopath"
 9
       and "narcissist" which is provably not true. Countless other attempts to discredit and
10
       tarnish plaintiff as a "con-artist","fraud" and or somehow acting illegal in regard to
11
       the entire scope of his life and career which relates directly to his multifaceted
12
       scholarly, real estate, financial and legal pursuits further occurred. These concerted
13
       assaults on Plaintiffand his reputation since 2016 were devastating, the effects of
14
       which continue still today in 2020.
15
          16.The statements published about Plaintiff by Defendant from approximately
16
       November 2016 until at least 2018 were intended to be widely disseminated and
17
       repeated throughout California and across the country(and the world)on the Internet
18
       and beyond.
19
          17.It was reasonably understood by those who read or heard the statements that
20
       Defendant VVWW.CHEATERREPQRT.COM's defamatory statements were about
21
       Plaintiff.
22
          18.Because ofthe facts and circumstances known to persons who read and or
23
       who heard the statements, it was reasonably understood that Defendant meant to
24 convey that Plaintiffcould not be trusted in his scholarly, real estate, financial and
25 legal pursuits. WWW.CHEATERREPORT.COM's statements exposed Plaintiffto
26 hatred, contempt,ridicule, and shame,and discouraged others from associated or
27 ~ dealing with him.
28 ~      19.Defendant VVWW.CHEATERREPORT.COM's defamatory statements were
                                                  4
                                              COMPLAINT
     Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 5 of 7 Page ID #:5




      false.
 2
         20.Defendant V~WW.CHEATERREPORT.COM made the statements knowing
 3
      they were false or had serious doubts about the truth ofthe statements.
 4
         21.Defendant V~WW.CHEATERREPORT.COM intentionally has no contact
 5
      location nor common address ofcommunication i.e they intentionally have no
 6
      telephone, no email, no fax, no address, etc. This questionable state allows Defendant
 7
      Q~WW.CHEATERREPORT.COM to never have to reveal and or confirm the
 8
      identity ofanyone who interacts with their website, thus increasing traffic and profit
 9
      to and from said website. However, by refusing to come out ofthe dark web and into
10
      the light of public justice and confirming who they are and the identities ofanyone
11
      interacting with their website, Defendant WWW.CHEATERREPORT.COM is by.
12
      default responsible for any and all defamatory postings it publishes.
13
         22.As a result, Plaintiff has suffered damages in an amount to be proven at trial
14
      according to proof, including but not limited to, harm to his reputation, emotional
15
      harm,exposure to contempt, ridicule, and shame,and physical threats ofviolence to
16
      his person and life.
17
         23.In making the defamatory statements identified above,Defendant
18
      V~i~WVV.CHEATERREPORT.COM acted with malice, oppression, or fraud, and is
19
      thus responsible for punitive damages in an amount to be proven according to proof.
20
                                SECOND CAUSE OF ACTION
21
            Statutory and Com»wn Law Misappropriation ofthe Right ofPublicity
22
                                     Cal. Civil Code § 3344
23
        24.Plaintiffrepeats and re-alleges all allegations contained in paragraphs 1
24 through
   ~        23, inclusive, as though fully set forth herein.
25
      25.Defendant VVWW.CHEATERREPORT.COM essentially appropriated the
26 identity ofPlaintiff, his private photographs and likeness,to consume his entire life,
27 especially, for instance, as experienced by anyone performing a"google search" of
28 his name.
                                                s
                                           COMPLAINT
     Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 6 of 7 Page ID #:6




         26.Defendant WVVW.CHEATERREPORT.COM used the harm caused to
 2
      Plaintiffto increase traffic to its platform and to serve advertisements that generate
 3
      revenue for its platform. Defendant WWW.CHEATERREPORT.C~M has also sold
 4
      advertising space directly to the bad actors perpetuating the Scam.
 5
         27.Plaintiff has not consented to V~WW.CHEATERREPORT.COM's use ofhis
 6
      likeness on its platform and he and his agents have informed defendant of his non-
 7
      consent.
 8
         28.Defendant WVVW.CHEATERREPORT.COM knows that it has generated
 9
      further online damages regarding accounts associated wYth other social media
10
      platforms which fiu~thher violate Plaintiffs right to publicity.
11
         29.Defendant V~TWW.CHEATERREPORT.COM encouraged and emboldened
12
      other online(and off-line) defan3ation ofPlaintiff.
13
         34.Defendant WWW.CHEATERREPORT.COM has thus violated Plaintiffs
14
      right of publicity under both California Civil Code § 3344(a)and the common law.
15
         31.This violation irreparably harmed Plaintiff's reputation and goodwill, which
16
      Plaintiffhas been committed to protecting and developing.
17
         32.The irreparable harm to Plaintiffs reputation is evidenced by the ongoing
18
     ~ defamatory tone #hat plagues Plaintiff's identity online, especially in regard to
19
     i various social media platforms, amongst other sources.
20
         33.Plaintiffthus seeks injunctive reliefto halt this irreparable harm,for which
21
     (there is no adequate remedy at law.
22
        34.Plaintiffalso request any and all available damages.
23
                                     PRAYER FOR itELIEF
24
         WHEREFORE,PlaintifF prays for the following relief:
25
            A.For injunctive relief, as follows: A preliminary and permanent injunction
26
   enjoining and restraining defendant ~1VWVV.CHEATERREPORT.COM,and all
27 persons or entities in concert with them,during the pendency ofthis action and
28 perpetually thereafter from:
                                                  6
                                             COMPLAINT
     Case 2:20-cv-06217-PA-SK Document 1 Filed 07/13/20 Page 7 of 7 Page ID #:7



 1
              1. Refusing to apply its content regulation and moderation screening tools to
 2
      prevent t11e Scam from being perpetuated;
 3
              2.Ignoring and delaying its responses)to takedown notices concerning the
 4
      Scam;
 5
              3. Profiting offoftie Scam in any manner,including through the receipt of
 6
      monies for paid advertisements and/or through the delivery of advertisements to
 7
      accounts that infringe on plaintiffs marks;
 8
              4. Verifying accounts perpetuating the Scam;
 9
              5. Violating and providing assistance in the violation ofPlaintiff's right of
10
      publicity, in connection with accounts perpetuating the Scam.
11
              B. An.award to Plaintiff of damages,including but not limited to,
12'
      compensatory, statutory, and punitive damages, as permitted by law and in such
13
      amounts to be proven at trial.
14
              C.For a recovery in restitution equal to any unjust enrichment enjoyed by
15
      Defendant V~WW.CHEATERREPORT.COM.
16
              D.An award to Plaintiff ofreasonable costs, including reasonable attorneys'
17
      fees.
18
              E.For pre- and postjudgment interest as allowed by law.
19
              F.For any such other relief as the Court may deem just and proper.
20
21                                            Respectfully Submitted,
      Dated: 10 July 2020
22
23                                            ~y
                                                     Dr. Stewart L      Murrey
24                                                   Plaintiff& Plaintiffin Pro Se
25
26
27
28

                                             COMPLAINT
